In a negligence action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Kings County, dated January 30, 1968, which (1) granted plaintiff’s motion for leave to serve an amended notice of claim and an amended complaint so as to include in the complaint the allegation required by subdivision 1 of section 1276 of the Public Authorities Law and (2) contains alternative and related provisions. Order affirmed, with $10 costs and disbursements. The summons and complaint were served within 90 days after the accident, the time limitation for service of a notice of claim pursuant to section 50-e of the General Municipal Law. The complaint contains the information that plaintiff was a resident of Brooklyn and all the other statutory requirements with respect to a notice of claim, except that it does not set forth plaintiff’s post office address and his attorney’s post office address. That information is set forth in the summons, which is attached to the complaint. We hold that the complaint with the summons as served, under the special facts and circumstances of the case, may be deemed in fact a notice of claim and that the motion was properly granted. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuseello, JJ., concur. [55 Misc 2d 813.]